                                    Case 4:19-cv-01424-YGR Document 87 Filed 01/13/20 Page 1 of 2



                             1 BUCHALTER
                                 A Professional Corporation
                             2   GLENN P. ZWANG (SBN: 112295)
                                 JEFFREY M. JUDD (SBN: 136358)
                             3   PETER BALES (SBN: 251345)
                                 55 Second Street, Suite 1700
                             4   San Francisco, CA 94105-3493
                                 Telephone: 415.227-0900
                             5   Fax: 415.227.0770
                                 Email:        gzwang@buchalter.com
                             6                 jjudd@buchalter.com
                                               pbales@buchalter.com
                             7
                                 BUCHALTER
                             8   A Professional Corporation
                                 FARAH P. BHATTI (SBN: 218633)
                             9   18400 Von Karman Avenue, Suite 800
                                 Irvine, CA 92612-0514
                       10        Telephone: 949.760.1121
                                 Fax: 949.720.0182
                       11        Email:        fbhatti@buchalter.com

                       12 Attorneys for Plaintiff
                                 THE VINEYARD HOUSE, LLC
                       13
                       14                                     UNITED STATES DISTRICT COURT

                       15                          NORTHERN DISTRICT OF CALIFORNIA - OAKLAND

                       16 THE VINEYARD HOUSE, LLC,                             Case No. 4:19-cv-1424-YGR
                       17           Plaintiff,
                                                                               PLAINTIFF THE VINEYARD HOUSE,
                       18                vs.                                   LLC’S POSITION RE JURY TRIAL
                       19 CONSTELLATION BRANDS U.S.
                       20 OPERATIONS, INC.,
                                                 Defendant.                    Judge:   Hon. Yvonne Gonzalez Rogers
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                           1                   Case No.: 4:19-cv-01424-YGR
      SAN FRANCISCO

                                                       THE VINEYARD HOUSE’S POSITION RE JURY TRIAL
                                 BN 39156377v1
                                    Case 4:19-cv-01424-YGR Document 87 Filed 01/13/20 Page 2 of 2



                             1           The Vineyard House, LLC (“TVH”) is plaintiff in Case No. 4:19-cv-01424 and defendant

                             2 in related Case No. 3:20-cv-00238. TVH does not seek damages or other legal relief, and seeks
                             3 only equitable relief, with respect to its complaint in Case No. 4:19-cv-01424. TVH understands
                             4 that Constellation Brands U.S. Operations, Inc. (“CB”), defendant in Case No. 4:19-cv-01424 and
                             5 plaintiff in Case No. 3:20-cv-00238, likewise seeks no damages or legal relief, and seeks only
                             6 equitable relief, with respect to its complaint in Case No. 3:20-cv-00238. Therefore, as these
                             7 cases currently stand, TVH believes that neither side is entitled to a jury trial on its complaint or
                             8 in defending against the other side’s complaint. Should CB seek legal relief or otherwise take
                             9 action that entitles TVH to a jury trial, TVH demands a jury trial.
                       10 DATED: January 13, 2020                              BUCHALTER
                                                                               A Professional Corporation
                       11
                       12
                                                                               By:            /s/ Glenn P. Zwang
                       13                                                                       GLENN P. ZWANG
                                                                                                   PETER BALES
                       14                                                                       JEFFREY M. JUDD
                                                                                                Attorneys for Plaintiff
                       15                                                                     THE VINEYARD HOUSE
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
     BUCHALTER
A PROFESSIONAL CORPORATION
                                                                                  2                       Case No.: 4:19-cv-01424-YGR
      SAN FRANCISCO

                                                        THE VINEYARD HOUSE’S POSITION RE JURY TRIAL
                                 BN 39156377v1
